993 F.2d 1540
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Marvin Marion GARCIA, Defendant-Appellant.
No. 92-5521.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993May 18, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CR-91-57-C-MU)
Charles L. Morgan, Jr., Charlotte, North Carolina, for Appellant.
Thomas J. Ashcraft, United States Attorney, Robert J. Conrad, Jr., Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
OPINION
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Marvin Marion Garcia entered a guilty plea to conspiracy to possess cocaine with intent to distribute (21 U.S.C.A.s 846 (West Supp. 1992)), using and carrying a firearm in a drug trafficking offense (18 U.S.C.A. §§ 924(c), 2 (West 1976 & Supp. 1992)), and being a felon in possession of a firearm (18 U.S.C.A. §§ 922(g)(1), 924(a)(2) (West 1976 & Supp. 1992)).  He appeals his sentence, contending that the district court erred in enhancing his sentence for obstruction of justice based on his perjury at the detention hearing.  We affirm.


2
At his detention hearing, Garcia gave an account of events leading to his arrest which was directly contradicted by the government's proffer of how the agents who arrested him would testify at trial.  At sentencing, the district court determined that Garcia had testified untruthfully in an attempt to gain release on bond, and adjusted his base offense level upward under guideline section 3C1.1.*  Garcia argues on appeal that his assertion of innocence was constitutionally protected.  However, the Supreme Court's recent decision in  United States v. Dunnigan, 61 U.S.L.W. 4180 (U.S. 1993), has made that position untenable.  The district court was required to enhance his sentence once it found that he had committed perjury.  On this record, its finding was not clearly erroneous.


3
We therefore affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 United States Sentencing Commission, Guidelines Manual (Nov. 1991)